IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BRUCE A. CASTEEL AND JOY R.       : No. 10 WAL 2017
CASTEEL, INDIVIDUALLY AND AS      :
ADMINISTRATORS OF CARLY A.        :
MILLER, DECEASED                  : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
           v.                     :
                                  :
                                  :
LONNY TINKEY; GEORGE LEPLEY;      :
JOHN W. BENFORD AND SHIRLEY A.    :
BENFORD, HUSBAND AND WIFE;        :
SHIRJON INC., T/D/B/A LAUREL      :
MOUNTAIN INN; THE COMMONWEALTH :
OF PENNSYLVANIA; THE              :
PENNSYLVANIA DEPARTMENT OF        :
HEALTH; AND THE PENNSYLVANIA      :
ADVISORY COUNSEL ON CIVIL DRUG    :
AND ALCOHOL ABUSE BRUCE A.        :
CASTEEL AND JOY R. CASTEEL,       :
INDIVIDUALLY AND AS               :
ADMINISTRATORS OF CARLY A.        :
MILLER, DECEASED                  :
                                  :
                                  :
           v.                     :
                                  :
                                  :
COMMONWEALTH OF PENNSYLVANIA :
DEPARTMENT OF CORRECTIONS         :
                                  :
                                  :
PETITION OF: BRUCE A. CASTEEL AND :
JOY R. CASTEEL, INDIVIDUALLY AND  :
AS ADMINISTROTORS OF CARLY A.     :
MILLER                            :


                                 ORDER
PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.




                               [10 WAL 2017] - 2